Citation Nr: 0015870	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-01 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the Unites States Navy 
from May 1942 to February 1946.  He also had periods of 
active duty in the United States Naval Reserves from 
September 1951 to August 1962.  The appellant is the widow of 
the veteran.

This appeal arose from a September 1998 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which had denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to Dependent's Educational Assistance under 38 
U.S.C.A. Chapter 35.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1998.  

2.  The veteran's cause of death, as noted on the death 
certificate, was cancer of the lung with metastasis with the 
onset listed as 1 year prior to the veteran's death.  

3.  Carcinoma of the lung was not present in service.

4.  At the time of his death, he was not service-connected 
for any disabilities.  

5.  The appellant has not shown by competent medical evidence 
that the veteran was totally disabled at the time of death.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. § 3.307(6), 3.309(e) (1999).

2.  The appellant lacks legal entitlement under the law for 
Dependent's Educational Assistance.  38 U.S.C.A. § 5107(a), 
Chapter 35 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for the Cause of the Veteran's Death 

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran's death certificate revealed that his cause of 
death was cancer of the lung with metastasis.  There were no 
contributing illnesses.  No autopsy was performed.  At the 
time of his death, he was not service-connected for any 
disabilities.

The veteran's service medical records make no reference to 
complaints of or treatment for any type of any lung 
disorders, respiratory problems or any type of cancer.  His 
separation examination was negative for any lung or 
respiratory abnormalities.  

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

After a careful review of the evidence, it is found that the 
appellant has failed to submit a well-grounded claim for 
service connection for the cause of the veteran's death.  The 
death certificate leaves no doubt that the veteran died from 
cancer of the lung with metastasis.  However, there was no 
indication in the objective medical records that this 
condition was present during service, or that such cancer 
developed to a compensable degree within one year of his 
separation.  Rather, the death certificate revealed that the 
onset was 1 year prior to the veteran's death, some 36 years 
following his discharge.

As a consequence, it is determined that the appellant has not 
presented evidence of well-grounded claim for service 
connection for the cause of the veteran's death.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that her application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

II.  Dependent's Educational Assistance under 38 U.S.C.A. 
Chapter 35

A surviving spouse is entitled to dependent's educational 
assistance under 38 U.S.C.A. Chapter 35 if the veteran (1) 
Was discharged from service under conditions other than 
dishonorable, or died in service; and (2) Has a permanent 
total service-connected disability; or (3) A permanent total 
service-connected disability was in existence at the date of 
the veteran's death; or (4) Died as a result of a service- 
connected disability.  

In regard to whether this claim is well grounded, it is noted 
that the United States Court of Appeals for Veterans Claims 
("the Court"), has held that the concept of "well grounded" 
is limited to the character of the evidence submitted by the 
claimant.  In those cases where the law and not the evidence 
is dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lacks 
legal entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In the instant case, the appellant has requested that she be 
awarded dependent's educational assistance as the surviving 
spouse of the veteran.  However, at the time of his death, a 
permanent total service-connected disability was not in 
existence.  Furthermore, service connection for the cause of 
the veteran's death has not been established.  Therefore, it 
is found that the appellant has not established entitlement 
under the law to the benefit sought.  Under the 
circumstances, this claim must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependent's educational assistance is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

